DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 08155881 A (“Nakako”).

As per Claim 1, Nakako discloses a robot comprising: 
a first base (¶ 6—“In the drawing, reference numeral 1 denotes a base”; Fig. 1); 
a robot arm having a rotation arm member supported by the first base, the rotation arm being rotatable about a vertical axis line (¶ 6—“Reference numeral 2 denotes a pivot portion which is adapted to pivot about a pivot axis S 1 on the base 1”; Fig. 1); and 
a second base (¶ 6—“reference numeral 11 denotes a base for mounting the base 1”; Fig. 1), wherein 
a bottom end portion of the first base is fixed to an upper end portion of the second base using a fixing member (¶ 6—“Reference numeral 2 denotes a pivot portion which is adapted to pivot about a pivot axis S 1 on the base 1”; Fig. 1);, 
the rotation arm member includes an arm member opening for introducing a conduit into an interior of the rotation arm member (Fig. 2 [opening near reference numeral 22]), 
the second base includes an upper surface having an upper opening and a side surface having a side opening (Fig, 2 [opening near reference numeral 14 and side opening of reference numeral 11]), 
the rotation arm member and the first base include a hollow portion which allows the conduit introduced into the interior of the rotation arm member through the arm member opening to reach the upper opening (Fig 2 [hollow portion that reference numeral 8 passes through]), 
the side opening allows the conduit introduced into an interior of the second base through the upper opening to come out of the second base (Fig. 2 [reference numeral 8 passes through opening near reference numeral 14 and side opening of reference numeral 11]), and 
the conduit is configured to contain a welding wire (¶ 7—“The hose 8 for tools, such as a hose which sends a welding care line”).

As per Claim 2, Nakako further discloses wherein a cable for driving a motor of the robot arm is introduced into an interior of the first base through the interior of the second base (¶ 4—“A duct part formed between the base and the supporting member is provided, and a cable for pulling out the hose for the tool from the lower surface of the base through the guide tube to the upper part of the rotating part and supplying electric power to the motor for driving the robot is stored in a U-shape in the duct part”).

As per Claim 3, Nakako further discloses wherein 
the robot arm includes: a first swing arm member supported by the rotation arm member so as to be swingable about a horizontal axis line; and a second swing arm member supported by the first swing arm member so as to be swingable about a horizontal axis line (Fig. 1 [reference numerals S2, S3, S4]), 
a wire feeding device is attached to one of the first swing arm member and the second swing arm member, the wire feeding device is configured to feed the welding wire toward a distal end side of the arm (Fig. 1 [reference numerals 81, 8, 7]), and 
an end of the conduit is connected to the wire feeding device (Fig. 1 [reference numeral 8]).

As per Claim 4, Nakako further discloses wherein the hollow portion is located at a position including the vertical axis line (Fig. 1 [reference numeral S1]).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915. The examiner can normally be reached 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Basil T. Jos/Primary Examiner, Art Unit 3664